DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it does not reflect the instant invention.  The current abstract describes eyewear having fluid-filled cells, but does not describe the instant invention of a control system for an optical assembly having fluid optical cells coupled to a hydraulic system.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-9, 11-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner (U.S. Patent Number 5,182,585) in view of Azar (U.S. Patent Publication 20006/0224238).
With regard to independent claim 1, although Stoner teaches a control system for an optical assembly (Figure 1, element 40) having a fluid optical cell (Figure 1, element 50) coupled to a hydraulic drive system (Figure 1, elements 30 and 44), the control system comprising: a detector system that detects a line-of-sight of a user; and a controller configured to determine a distance to an observed object based on the detected line-of-sight (i.e., a rangefinder) and to control the hydraulic drive system to modify hydraulic pressure applied to the fluid optical cell such that the fluid optical cell is focused on the observed object (Figure 1, element 70 and column 6, lines 33-53), Stoner fails to teach wherein the detector system detects a line-of-sight of a user based on electromagnetic energy reflected from an eye of a user.  In a related endeavor, Azar teaches an adaptive focusing optical system (page 1, paragraph [0007]) comparing a detector system that detects a line-of-sight of a user based on electromagnetic energy reflected from an eye of a user (page 4, paragraph [0060], wherein the rangefinder uses a biofeedback system), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the rangefinder, as taught by Stoner, with the rangefinder, as taught by Azar, to adjust the focal power of the lens to provide in focus vision for the user (page 4, paragraph [0062]).
With regard to dependent claim 2, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 1, wherein Stoner further teaches a system comprising the control system as outlined above (Figure 
 With regard to dependent claim 3, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to dependent claim 2, wherein Stoner further teaches such a system further comprising the fluid optical cell coupled to the hydraulic drive system (Figure 1, elements 44 and 30 are coupled to element 50).
With regard to dependent claim 4, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to dependent claim 3, wherein Stoner further teaches a system comprising an eyewear frame (Figure 1, element 20) housing the fluid optical cell, the control system and the hydraulic drive system.
With regard to dependent claim 5, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 1, wherein Azar teaches a system further comprising an electromagnetic energy source that directs the electromagnetic energy toward the eye of the user (page 4, paragraph [0059]).
With regard to dependent claim 7, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 1, wherein Azar teaches a control system wherein: the eye includes and iris and a pupil (inherent features of an eye); and the detector system detects differing intensities of electromagnetic energy indicative of locations of the iris and the pupil of the eye (page 4, paragraphs [0060] and [0062]).
With regard to dependent claim 8, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 1, wherein Azar teaches a control system wherein: the controller determines the distance based on 
With regard to dependent claim 9, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 1, wherein Stoner teaches a control system wherein the controller comprises an integrated circuit (Figure 1, element 48).
With regard to independent claim 11, although Stoner teaches an auto-focusing optical system (column 1, lines 7-8), comprising: a fluid optical cell (Figure 1, element 50) serving as a variable power spherical lens (column 4, lines 38-43); a hydraulic drive system in fluid communication with the fluid optical cell (Figure 1, elements 30 and 44); a detector system that detects a line-of-sight of a user; and a controller configured to determine a distance to an observed object based on the detected line-of-sight (i.e., a rangefinder) and to control the hydraulic drive system to modify hydraulic pressure applied to the fluid optical cell such that the fluid optical cell is focused on the observed object (Figure 1, element 70 and column 6, lines 33-53), Stoner fails to teach wherein the detector system detects a line-of-sight of a user based on electromagnetic energy reflected from an eye of a user.  In a related endeavor, Azar teaches an adaptive focusing optical system (page 1, paragraph [0007]) comparing a detector system that detects a line-of-sight of a user based on electromagnetic energy reflected from an eye of a user (page 4, paragraph [0060], wherein the rangefinder uses a biofeedback system), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the rangefinder, as taught by Stoner, with the rangefinder, as taught by Azar, to adjust the focal power of the lens to provide in focus vision for the user (page 4, paragraph [0062]).

With regard to dependent claim 13, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to dependent claim 12, wherein Azar teaches a system further comprising an electromagnetic energy source that directs the electromagnetic energy toward the eye of the user (page 4, paragraph [0059]).
With regard to dependent claim 14, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 1, wherein Stoner teaches the electromagnetic energy source is disposed on the eyewear frame approximately at a midline of the fluid optical cell (Figure 1, element 70).
With regard to independent claim 16, although Stoner teaches a method of operating a control system for an optical assembly (column 6, lines 33-53) having a fluid optical cell (Figure 1, element 50) coupled to a hydraulic drive system (Figure 1, elements 30 and 44), the method comprising: detecting a line-of-sight of a user; determining a distance to an observed object based on the detected line-of-sight and controlling the hydraulic drive system to modify hydraulic pressure applied to the fluid optical cell such that the fluid optical cell is focused on the observed object (Figure 1, element 70 and column 6, lines 33-53), Stoner fails to teach wherein the detector system detects a line-of-sight of a user based on electromagnetic energy reflected from an eye of a user.  In a related endeavor, Azar teaches an adaptive focusing optical system (page 1, paragraph [0007]) comparing a detector system that detects a line-of-sight of a user based on electromagnetic energy reflected from an eye of a user (page 4, paragraph [0060], 
With regard to dependent claim 18, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 16, wherein Azar teaches such a method wherein: the eye includes and iris and a pupil (inherent features of an eye); and the detecting includes detecting intensities of electromagnetic energy indicative of locations of the iris and the pupil of the eye (page 4, paragraphs [0060] and [0062]).
With regard to dependent claim 19, Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 16, wherein Azar teaches such a method wherein: determining the distance based on an interocular distance of the user and viewing angle of the eye (page 4, paragraphs [0060] and [0062]).

Claims 6, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner (U.S. Patent Number 5,182,585) in view of Azar (U.S. Patent Publication 20006/0224238), as applied to claims 1, 14 and 16 above, respectively, in further view of Taylor et al (U.S. Patent Publication 2013/0141690).
With regard to dependent claim 6, although Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 1, both fail to explicitly teach a control system wherein the detector system includes a plurality of silicon photodiode array.  In a related endeavor, Taylor et al teaches a control system for an optical assembly having a fluid optical cell coupled to a hydraulic drive system (page 1, 
With regard to dependent claim 15, although Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to dependent claim 14, both fail to explicitly teach a control system wherein the detector system includes a plurality of detectors disposed on the eyewear frame below the fluid optical cell.  In a related endeavor, Taylor et al teaches a control system for an optical assembly having a fluid optical cell coupled to a hydraulic drive system (page 1, paragraph [0009]), wherein the detector includes a plurality of detectors (page 5, paragraphs [0062] and [0063] and Figures 2a-2d, elements 40a, 40b, 40c and 40d), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the detector, as taught by Stoner in view of Azar, with the plurality of detectors, as taught by Taylor et al, to detect changes in the direction of the user’s vision (page 5, paragraph [0063]).   All fail to teach the detectors disposed below the fluid optical cell, but Taylor et al suggests that the detectors may be suitably mounted on the frame (page 5, paragraph [0062], line 13) such that it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

With regard to dependent claim 20, although Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 16, both fail to explicitly teach a method wherein controlling the hydraulic drive system includes repositioning a piston of the hydraulic drive system, although Stoner does teach a pump (Figure 1, element 44).  In a related endeavor, Taylor et al teaches a method of operating a control system for an optical assembly having a fluid optical cell coupled to a hydraulic drive system (page 1, paragraph [0009]), wherein the hydraulic drive system includes repositioning a piston (Figure 1, element 18 and page 5, paragraph [0058]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the pump, as taught by Stoner in view of Azar, with the piston, as taught by Taylor et al, to vary the focal length of the fluid optical cell as Taylor et al further teaches the adjustment means may be one of a pump, syringe, plunger, etc. (page 3, paragraph [0027]).

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stoner (U.S. Patent Number 5,182,585) in view of Azar (U.S. Patent Publication 20006/0224238), as applied to claim 1 above, in further view of Senders (U.S. Patent Number 4,181,408).
With regard to dependent claim 10, although Stoner in view of Azar teach all of the claimed limitations of the instant inventions as outlined above with respect to independent claim 1, both fail to explicitly teach a control system wherein the controller, based on a user input, changes between a first mode in which the controller maintains continuous as the eye moves and a second mode in which the controller maintains a fixed focal length.  In a related endeavor, Senders teaches a control system for an optical assembly having a fluid optical cell coupled to a hydraulic drive system (column 2, line 63-column 3, line 18), wherein the controller, based on a user input, changes between a first mode in which the controller maintains continuous as the eye moves and a second mode in which the controller maintains a fixed focal length (column 2, lines 28-41), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the control system, as taught by Stoner in view of Azar, with the two mode control system, as taught by Senders, to calibrate the control system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
14 June 2021